DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1 and 8-18 are amended as follows:
1. (Currently Amended) A method for reconditioning an exhausted battery module in an uninterruptible power supply system with at least one base unit and at least one battery module including at a plurality of accumulator units each having an associated internal exhaustive discharge monitoring, the at least one battery module being linked to the at least one base unit via connection lines, the method comprising:
determining, after starting a network-side supply, a terminal voltage of the at least one battery module 
switching on an inverse polarity protection unit arranged in one connection line of the connection lines for a predefinable time pulse, when the terminal voltage has fallen below the predefinable threshold value after a predefinable waiting time has elapsed;
switching on the inverse polarity protection unit when a 
applying a predefined charging voltage to the at least one battery module until one of (i) a predefinable period of time is exceeded and (ii) a predefinable current value is surpassed by a charging current determined in the base unit, when at least one of the voltage drops determined at the respective accumulator units falls below the predefined minimum voltage.

8. (Currently Amended) An uninterruptible power supply system, comprising:
at least one base unit;
at least one battery module including a plurality of accumulator units each having associated exhaustive discharge monitoring;
at least one communication connection is provided for exchanging control signals and providing communication between the at least one base unit and the at least one battery module;
wherein the at least one battery module is linked to the base unit via connection lines;
wherein the at least one base unit comprises an inverse polarity protection unit which is arranged in one connection line of the connection lines;
wherein the at least one battery module includes a load network for determining voltage drops at each of the plurality of accumulator units; and
;
wherein the uninterruptable power supply is configured to:
determine, after starting a network-side supply, a terminal voltage of the at least one battery module is determined and compare the terminal voltage with a predefinable threshold value;
switch on the inverse polarity protection unit arranged in the one connection line of the connection lines for a predefinable time pulse, when the terminal voltage has fallen below the predefinable threshold value after a predefinable waiting time has elapsed;
switch on the inverse polarity protection unit permanently and, in the at least one battery module, determine a respective voltage drop via the load network at each of the plurality of accumulator units and compare the respective voltage drop with a predefined minimum voltage, when the communication between the at least one base unit and the at least one battery module is ascertained during the predefinable time pulse; and
apply a predefined charging voltage to the at least one battery module until one of (i) a predefinable period of time is exceeded and (ii) a predefinable current value is surpassed by a charging current determined in the base unit, when at least one of the voltage drops determined at the respective accumulator units falls below the predefined minimum voltage.

	9. (Currently Amended) The uninterruptible power supply system as claimed in claim [[7]] 8, wherein the at least one base unit comprises at least one charging unit for implementing charging and discharging processes and a control unit for actuating the charging unit and for evaluating measurement values, and wherein the at least one battery module includes a controller unit for communicating with the at least one base unit, actuating the load network and for evaluating voltage drops determined via the load network.

	10.  The uninterruptible power supply system as claimed in claim [[7]] 8, wherein the at least one battery module includes a display unit, via which a current state of the at least one battery module is indicated.

	11.  The uninterruptible power supply system as claimed in claim [[8]] 9, wherein the at least one battery module includes a display unit, via which a current state of the at least one battery module is indicated.

	12.  The uninterruptible power supply system as claimed in claim [[7]] 8, wherein the load network of the at least one battery module consists of load units arranged in 

	13.  The uninterruptible power supply system as claimed in claim [[8]] 9, wherein the load network of the at least one battery module consists of load units arranged in series, each comprising at least one resistor arranged in series with a switching element and being connectable in a predefinable order.

	14.  The uninterruptible power supply system as claimed in claim [[9]] 10, wherein the load network of the at least one battery module consists of load units arranged in series, each comprising at least one resistor arranged in series with a switching element and being connectable in a predefinable order.

	15.  The uninterruptible power supply system as claimed in claim [[7]] 8, wherein the inverse polarity protection unit is configured as a switching unit.

	16.  The uninterruptible power supply system as claimed in claim [[8]] 9, wherein the inverse polarity protection unit is configured as a switching unit.

	17.  The uninterruptible power supply system as claimed in claim [[9]] 10, wherein the inverse polarity protection unit is configured as a switching unit.

12, wherein the inverse polarity protection unit is configured as a switching unit.

Authorization for this examiner’s amendment was given in an interview with Alphonso Collins on February 24, 2021.
Allowable Subject Matter
Claims 1-18 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claims 1 and 8, the UPS system and method claimed including switching on the inverse polarity protection unit for predefinable times based on if/when certain things occur, as claimed.  All other claims depend upon one of these two independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
2-26-2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836